Exhibit 21 SUBSIDIARIES OF FPL GROUP, INC. FPL Group, Inc.'s principal subsidiaries as of December 31, 2009 are listed below. Subsidiary State or Jurisdiction of Incorporation 1. Florida Power & Light Company (100%-owned) Florida 2. FPL Group Capital Inc (100%-owned) Florida 3. NextEra Energy Resources, LLC (a) (b) Delaware 4. Palms Insurance Company, Limited (b) Cayman Islands ¾¾¾¾¾ (a) Includes 361 subsidiaries that operate in the United States and 32 subsidiaries that operate in foreign countries in the same line of business as NextEra Energy Resources, LLC. (b) 100%-owned subsidiary of FPL Group Capital Inc.
